United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pico Rivera, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-809
Issued: November 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from a July 30, 2009 decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a physical or emotional condition causally
related to compensable work factors.
FACTUAL HISTORY
On June 7, 2006 appellant, then a 52-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained anxiety and stroke as a result of her federal
employment. She first became aware of the condition on January 8, 2005 and of its relationship
to her employment on April 17, 2006. In an accompanying narrative statement, appellant noted
that she had to work long hours because of the size and difficulty of her mail route. She stated
she was “significantly overworked” and was hospitalized in 1996 for hypertension. Appellant

stated that the employing establishment made an analysis and added even more difficulty to the
route. On January 8, 2005 she did not feel well but was ordered to continue working. Appellant
was hospitalized on January 9, 2005. She had been working hard for one week prior to
hospitalization.
The record contains hospital reports indicating appellant was admitted on January 9, 2005
with symptoms of slurred speech. A hospital discharge summary diagnosed an acute ischemic
cerebrovascular accident. In a report dated April 17, 2006, Dr. Manouchehr Esmaili stated
appellant had recently suffered a stroke and she was under a lot of stress at work.
In a letter dated October 4, 2006, an employing establishment supervisor stated
appellant’s route was an eight-hour assignment and she was also on the overtime desire list. The
supervisor stated that appellant used her electronic card to log in and off duty, that she was never
denied leave and on January 8, 2005 that she worked eight hours and nearly two hours of
overtime.
By decision dated December 11, 2006, the Office denied the claim for compensation. It
found that the implicated work factors were generally and vaguely alleged and that the medical
evidence was insufficient to establish anxiety or stroke due to her federal employment.
Appellant requested a hearing before an Office hearing representative, which was held on
May 21, 2007. At the hearing, she stated that it took 10 hours for her to complete her assigned
route. Appellant addressed the quantity of mail, but was told to deliver it the best she could. She
was admitted to a hospital for hypertension several times and provided her supervisor a list of
medications that “said on there, no driving” but she continued to deliver mail. Appellant alleged
that in 2001 a physician had informed the employing establishment of a blood test that showed
low hemoglobin levels and that she should stop delivering mail and seek treatment; the
supervisor had appellant finish the route.
In an August 9, 2007 decision, an Office hearing representative affirmed the
December 11, 2006 decision. The hearing representative found the medical evidence was
insufficient to establish her stroke as causally related to federal employment.
In a letter dated August 7, 2008, appellant requested reconsideration of her claim. In a
report dated August 5, 2008, Dr. Jens Dimmick, an internist, provided a history in which
appellant alleged that her supervisor had covered up the overtime she had to work and would
clock her out while still on the route. He provided results on examination and diagnosed
hypertension and stroke secondary to hypertension. Dr. Dimmick stated “that the stresses of the
long hours and the deceitful way her supervisor handled her hours led to worsening in her blood
pressure and the development of her stroke. The patient’s stoke and attendant disability is
directly related to the long hours and the stresses that she suffered in her occupation as a postal
worker.”
By decision dated July 30, 2009, the Office denied modification of the August 9, 2007
decision. It found that there was a compensable work factor in that appellant alleged stress due
to the pressure of trying to perform her regular work duties, but no other compensable factors

2

were established. With respect to the medical evidence, the Office found it did not establish a
causal relationship between a diagnosed condition and the compensable work factor.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.1 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.2 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.4
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.5 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.6
ANALYSIS
In the present case, appellant addressed her regularly assigned work duties. She stated
that her mail route was difficult and she felt under pressure to complete it in eight hours and
often had to use overtime. The performance of her regular or specially assigned work duties was
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

3

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

6

Margreate Lublin, 44 ECAB 945, 956 (1993).

3

accepted as a compensable work factor. The Office found she had established a compensable
work factor in this regard.
As to other allegations, the evidence of record did not substantiate any additional
compensable work factors. Appellant raised allegations of error by the employing establishment
without submitting supporting evidence. An allegation of error or abuse by the employing
establishment in an administrative matter does not itself establish a compensable work factor.
There must be a detailed description of the incidents and probative evidence establishing error or
abuse.7 Appellant referred to a list of medications provided to a supervisor in 2001 that indicated
she could not drive, without providing a detailed description of the circumstances or any
evidence to support a finding of error or abuse by the employing establishment. With respect to
personnel matters such as leave, no probative evidence of error or abuse was submitted in this
case.
The Board notes that Dr. Dimmick reported an allegation that appellant’s supervisors
attempted to cover up her use of overtime by having someone clock appellant out while she was
still on her route. Appellant did not submit a narrative statement discussing this allegation in
detail, or explaining when and how often it occurred. The employing establishment had
indicated in its October 4, 2006 response that appellant was responsible for recording her work
hours. The Board finds that no probative evidence of error or abuse was submitted.
Since a compensable work factor was established, the medical evidence is considered to
determine if a diagnosed condition is established as causally related to the compensable work
factor.8 Appellant alleged that she suffered anxiety, aggravation of hypertension and an ischemic
incident in January 2005 that she attributed to her federal employment. As noted, appellant’s
burden of proof is to submit rationalized medical evidence on causal relationship between a
diagnosed condition and the compensable work factor. A rationalized medical opinion is one
based on a complete factual and medical background and supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the employment
factor.9 Dr. Dimmick provided a history that included appellant’s allegations of error which
have not been established as factual. In addition, he offered only a brief opinion that long hours
and the deceitful actions of her supervisors contributed to hypertension and a stroke. The actions
of supervisors have not been established as compensable. Dr. Dimmick did not provide medical
rationale to support an opinion that the specific compensable work factor in this case contributed
to a diagnosed condition. He did not provide any negative opinion in which he reviewed
appellant’s history of hypertension, prior medical treatment or address how such factors
influenced her stroke in 2005. Dr. Dimmick’s report in 2008 is some three years after
appellant’s hospitalization and fails to review her history of medical treatment prior to that time.
It is appellant’s burden of proof to establish her claim. For these reasons, the Board finds
appellant did not meet her burden of proof in this case.
7

See Pamela D. Casey, 57 ECAB 260 (2005).

8

Charles D. Gregory, 57 ECAB 322 (2006).

9

Vitaliy Y. Matviiv, 57 ECAB 193 (2005).

4

CONCLUSION
The Board finds appellant did not establish a physical or emotional condition causally
related to a compensable factor of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 30, 2009 is affirmed.
Issued: November 8, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

